UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4604


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE LEE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00017-CCE-1)


Submitted:   February 25, 2015             Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donte    Lee       Smith   appeals      his    eighty-month        sentence

imposed after he pled guilty pursuant to a plea agreement to

possession of ammunition by a felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012).                 In accordance with Anders v.

California, 386 U.S. 738 (1967), Smith’s counsel filed a brief

certifying that there are no meritorious grounds for appeal, but

questioning       whether        Smith’s        sentence        is      substantively

reasonable.      Although notified of his right to do so, Smith has

not filed a pro se supplemental brief, and the Government has

declined   to    file    a    responsive       brief.     Finding      no   error,    we

affirm.

           We    review       the   district      court’s    sentence,       “whether

inside, just outside, or significantly outside the Guidelines

range[,]   under     a       deferential       abuse-of-discretion          standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                        In reviewing a

sentence   for     substantive        reasonableness,       we        “examine[]     the

totality of the circumstances,” and, if the sentence is within

the properly calculated Guidelines range, we presume on appeal

that the sentence is substantively reasonable.                       United States v.

Mendoza–Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).                        “Such a

presumption can only be rebutted by showing that the sentence is

unreasonable     when     measured     against      the    18    U.S.C.     § 3553(a)

[(2012)] factors.”           United States v. Louthian, 756 F.3d 295, 306

                                           2
(4th Cir.) (citations omitted), cert. denied, 135 S. Ct. 421

(2014).          Smith     has     failed       to        rebut     the     presumption     of

reasonableness           this      court        affords        his        within-Guidelines

sentence.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                    We

therefore    affirm       the     district       court’s       judgment.           This   court

requires that counsel inform Smith, in writing, of his right to

petition    the    Supreme        Court    of       the    United     States   for    further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Smith.     We dispense with oral argument because the facts and

legal    contentions       are     adequately             presented    in    the    materials

before    this    court     and    argument          would    not     aid   the    decisional

process.



                                                                                     AFFIRMED




                                                3